Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 1 of 26 PageID #: 5912




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


 KAIFI LLC,

       Plaintiff,                         Case No. 2:20-CV-281-JRG

       v.                                 JURY TRIAL DEMANDED

 T-MOBILE US, INC. and                    Honorable Rodney Gilstrap
 T-MOBILE USA, INC.,

       Defendants.



            DECLARATION OF THOMAS L. BLACKBURN IN SUPPORT OF
              OPENING CLAIM CONSTRUCTION BRIEF BY KAIFI LLC
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 2 of 26 PageID #: 5913




         I, Thomas L. Blackburn, declare as follows:

         INTRODUCTION

         1.      I am an independent consultant. I am over eighteen years of age and I would be

 competent to testify as to the matters set forth herein if I am called upon to do so.

         2.      I have been engaged by plaintiff KAIFI LLC (“KAIFI”) as an expert in this case

 regarding U.S. Patent No. 6,922,728 (the “’728 Patent”).

         3.      This disclosure is based on the information currently available to me. To the

 extent that additional information becomes available, I reserve the right to continue my

 investigation and study, which may include a review of documents and information that may be

 produced, as well as testimony from depositions that have not yet been taken.

         4.      I reserve the right to supplement this disclosure in the event that Defendants in

 this case clarify their claim construction positions, or provide supplemental evidence, including

 expert testimony, in support of their proposed claim constructions.

         5.      I am being compensated for my time in the amount of $525 per hour. I have no

 financial interest in KAIFI or the ʼ728 Patent, and my compensation is not contingent upon the

 substance of my disclosure, any statements or opinions made, or the outcome of this matter.

         BACKGROUND AND EXPERIENCE

         6.      I have studied and practiced in the field of telecommunications, including, in

 particular, mobile, cellular, wireless technologies, Global Positioning System (“GPS”)

 technologies, wired technologies, networks, phones, standards, services, and systems for over

 thirty years.

         7.      I received my Bachelor of Science from San Jose State University in electrical

 engineering. I have also taken numerous graduate classes in engineering and business.




                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 3 of 26 PageID #: 5914




        8.      After earning my engineering degree, I joined GTE Lenkurt, Inc. which was the

 equivalent to Bell Laboratories. I began working at GTE Lenkurt, Inc. as an Engineering Staff

 member in the Telephony R&D Group. I designed system line-cards, location register cards and

 high-grade voice communications coders (vocoders) for use in the PSTN network. I was invited

 to join GTE’s Wire/Wireless Advanced Technology Group and joined a specialized group of

 GTE engineers, a group with noteworthy achievements – those who file significant numbers of

 patents and develop future corporate technologies. As a distinguished member of this group, I

 was promoted to Chief Technical Engineer. This group developed one of the first digital

 multiplexing systems for use in the PSTN network and several multi-channel voice/data

 customer subscriber units that were installed in the field.

        9.      Upon leaving GTE Lenkurt, Inc., I worked as a consultant for Evotech

 Microengineering from 1985-1995 and Echelon Inc. from 2005-2009 where I provided

 consulting services including cell phone designs for GSM, WLAN networks, navigation device

 designs, antenna design/testing and power supply designs.

        10.     During the period of 1996-2005, I was a founder of GoDigital

 Telecommunications where I was the Director of Engineering. I was responsible for the

 development and design for state-of-the-art DSL and ADSL equipment.

        11.     Since 2005, I have worked as a design consultant and testifying expert in the field

 of cellular communications, including 2G, 3G and 4G networks.

        12.     I also provide consulting for various clients related to mobile, cellular, wireless

 technologies and GPS services.

        13.     I have been awarded 37 U.S. and Foreign Patents, several related to cellular

 technologies, including modulation techniques and channel allocations. For example, U.S. Patent




                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 4 of 26 PageID #: 5915




 No. 6,556,638 describes a method for increasing the data speed in a network (cellular network).

        14.       I am considered an expert in the area of cellular communications technology,

 particularly with respect to mobile technology, cellular networks, system roaming and handover.

        15.       A copy of my latest CV is attached to this declaration as Exhibit A.

        MATERIALS CONSIDERED

        16.       In forming my opinions expressed herein, I considered the following items, in

 addition to my own personal knowledge and experience:

              •   The ’728 Patent and its prosecution history;

              •   The invalidity contentions served by T-Mobile in this litigation;

              •   The claim construction briefing and associated materials from the litigation

                  encaptioned KAIFI, LLC v. AT&T, Inc., et al.; Case No. 2:19-cv-00138-JRG

                  (Eastern District of Texas)(the “AT&T Case”), including in particular the

                  Declaration of Brian Kelley (Declaration of Brian T. Kelley, Ph.D.; AT&T Case,

                  Dkt. No. 62-10) and the Court’s Caim Construction Order in that matter (AT&T

                  Case, Dkt. No. 104);

              •   The parties’ PR 4-1, PR 4-2, and PR 4-3 disclosures, in particular the Declaration

                  of Peter Rysavy dated March 15, 2021;

              •   3GPP Technical Standards published prior to December 18, 2001;

              •   ANSI/IEEE Standard 802.11 (IEEE);

              •   ANSI/IEEE Standard 802.11a (IEEE);

              •   ANSI/IEEE Standard 802.11b (IEEE).

        LEGAL STANDARDS APPLIED IN MY DISCLOSURE

        17.       I have been asked to give expert opinions and technical advice on the meaning of



                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 5 of 26 PageID #: 5916




 certain terms found in the claims of the ʼ728 Patent.

        18.     I am not a patent attorney. For the purposes of this disclosure, I have been

 informed about certain aspects of patent law that are relevant to my analysis and opinions, as set

 forth in this section of my disclosure n.

        19.     I am informed and understand that claim construction is a matter of law, and will

 therefore be decided by the Court.

        20.     I am informed and understand that the specification, which includes the claims, is

 the single best guide as to the meaning of claim terms.

        21.     I am informed and understand that the relevant inquiry in claim construction is the

 question of how a hypothetical person of ordinary skill in the relevant field (sometimes by

 lawyers referred to as “the relevant art”) at the relevant timeframe (a “POSITA”) would have

 understood the claim terms at the time of the invention, in light of the patent specification and

 prosecution history. I further understand that a POSITA is deemed to have read the claim terms

 in the context of the entire patent and its prosecution history.

        22.     I understand that a POSITA is presumed to be a person with at least a particular

 level of skill and knowledge in a certain field or industry, who is capable of understanding and

 practicing the technology described in the patent at issue. This person is assumed to have

 ordinary, not extraordinary, skill.

        23.     I understand that the hypothetical POSITA is considered to have the normal skills

 and knowledge of a person in a certain technical field. I understand that factors that may be

 considered in determining the level of ordinary skill in the art include: (1) the education level of

 the inventor; (2) the types of problems encountered in the art; (3) the prior art solutions to those

 problems; (4) rapidity with which innovations are made; (5) the sophistication of the technology;




                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 6 of 26 PageID #: 5917




 and (6) the education level of active workers in the field.

         24.     I also understand that a POSITA is presumed to be aware of the universe of

 available prior art. I also understand the level of ordinary skill in the art can be evidenced by the

 prior art. Accordingly, I have also considered the prior art discussed herein in determining the

 level of ordinary skill in the art.

         25.     In determining whom a POSITA would be, I considered the ’728 Patent, the types

 of problems encountered in the field of roaming between different networks on mobile terminals,

 the known prior art solutions to those problems, and the educational level of workers active in

 the field. Based on these factors, I have concluded that a POSITA during the relevant timeframe

 would have had a bachelor’s degree in computer engineering, electrical engineering or a related

 field, and at least 2-3 years of industry experience related to the design, analysis, and/or

 development of computer inter-networking systems and heterogeneous network (wire and

 wireless) inter-communications services, systems, and/or devices. Related postgraduate

 education or academic experience may suffice in lieu of related industry experience.

         26.     Based on my experience, I have an understanding of the capabilities of a POSITA

 in the relevant field. Further, I myself, had those capabilities at the time the ’728 patent was

 effectively filed. Indeed, given my education and extensive industry experience, I exceed the

 education and work experience levels of a POSITA, but I nonetheless provide my opinions

 herein from the viewpoint of a POSITA unless I state otherwise.

         THE ’728 PATENT

         27.     The ’728 Patent and more particularly the invention, relates to a wireless mobile

 communication system that can be summarized as a network connecting and roaming system.

 This wireless mobile communication system provides an internet connection switching system




                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 7 of 26 PageID #: 5918




 and method which allows a user to wirelessly connect with the internet through an indoor wired

 LAN when a mobile data communications terminal is located indoors and allows the user to

 connect with the internet through a wireless LAN network or an outdoor wireless internet

 network of a wireless packet network when it is located outdoors.

        28.        Mobile device users require always on connection services which allows a device

 to move seamlessly between networks by re-assigning primary network connectivity of the

 mobile device to an AP (access point). The ’728 Patent discloses a novel method or algorithm to

 achieve this seamless switching between dissimilar networks.

        29.        This technique provides the mobile device with the capability to operate in a

 wider coverage area as well as to de-load the primary network and reduce congestion.

        CLAIM CONSTRUCTION

        30.        I am informed and understand that claims 1-7, 9-15, and 17-20 of the ʼ728 Patent

 are in dispute.

        31.        I am informed and understand that the following claim terms of the ʼ728 Patent

 are in dispute:

  No.       Claim Term                                                        Appears In

  1         “indoor network”                                                  All asserted claims

  2         “location register that stores location information of the data   Claim 1
            communication terminal received through the indoor
            network or outdoor wireless internet network”

  3                                                                           Claims 1–3, 5-7, 9–
            “registered indoor system ID information”
                                                                              11

  4         “location information of the data communication terminal          Claim 1
            received through the indoor network”

  5         “location information of the data communication terminal          Claim 1
            received through . . . the outdoor wireless internet network”


                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 8 of 26 PageID #: 5919




        32.     In my opinion, a POSITA would understand these terms to have the meanings as

 described below.

        A.      “indoor network”

        33.     I understand KAIFI contends that this term means “a network that broadcasts

 system ID information able to be received within an interior of a structure.”

        34.     I understand that the Court previously construed this term to mean “a network that

 broadcasts system ID information able to be received within an interior of a structure.” See

 AT&T Case Dkt. No. 104 at p. 18.

        35.     I understand that Defendants contend that this term should be given its plain and

 ordinary meaning.

        36.     In my opinion, consistent with the assessment of the Court in the AT&T Case, a

 POSITA would have understood this term as used in the ʼ728 Patent to mean “a network that

 broadcasts system ID information able to be received within an interior of a structure.”

        37.     As noted in the Court’s prior claim construction analysis, the asserted claims

 include reference to two different networks, an “indoor network” and an “outdoor wireless

 internet network.” See, e.g., ’728 Patent at Claim 1:

        a data communication terminal that includes an indoor wireless connection module and
        stores registered indoor system ID information, so that the data communication terminal
        may be connected with the indoor network if the registered indoor system ID information
        is received and by connecting with the outdoor wireless internet network if the registered
        indoor system ID information is not received.

 See also AT&T Case Dkt. No. 104 at p. 13.

        38.     I understand that the parties agree on the construction of “outdoor wireless

 internet network,” but disagree regarding the construction of “indoor network.”

        39.     The “indoor network” is identified by or corresponds to the indoor system ID

 information broadcast by the indoor gateway. The following portions of the specification are

                                                  2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 9 of 26 PageID #: 5920




 illustrative:

        •        “[T]he data communication terminal includes an indoor wireless connection
                 module and stores registered indoor system ID information, so that the data
                 communication terminal may be connected with the indoor network if the
                 registered indoor system ID information is received and may be connected with
                 the outdoor wireless internet network if the registered indoor system ID
                 information is not received; the indoor gateway includes an indoor wireless
                 connection module therein, broadcasts the indoor system ID information, makes
                 wireless communications with the data communication terminal through the
                 indoor wireless connection module, and is connected with the internet network via
                 a wire[.]” ʼ728 Patent at 3:27-39.

        •        “The indoor gateway 100 is connected with the data communication terminal 10
                 through the indoor wireless connection modules C and A so that the user can be
                 connected with a home network, a SOHO network, the internet or a PSTN. In
                 addition, the wireless internet terminal 10 located indoors can receive the indoor
                 system ID information by allowing the indoor gateway 100 to broadcast the
                 indoor system ID information through the indoor wireless connection module at a
                 predetermined time interval.” ʼ728 Patent at 9:7-12.

        •        “[T]he term ‘indoors’ can mean the interior of all kinds of constructions such as
                 buildings or houses. In particular, the term ‘indoors’ can mean any regions within
                 a range capable of receiving the system ID information of the indoor network
                 identical to that registered into the data communication terminal.” ’728 Patent at
                 14:39–43.

        •        “Then, if the user moves outdoors, the PDA 10 cannot receive the indoor system
                 ID information broadcasted from the indoor gateway 100 (step 538).” ’728 Patent
                 at 13:41–43.

         40.     Accordingly, the equipment or infrastructure components for the indoor network

 (e.g., the indoor gateway) may be deployed exterior to a building, but provide network coverage

 to users inside the building. An “indoor network” need not be based or restricted to the physical

 footprint of a home or building. See ’728 Patent at 4:64–5:8. As explained by the Court:

         The Court’s construction does not limit the placement of the indoor gateway. Instead, it
         only requires that the indoor network broadcasts system ID information able to be
         received within an interior of a structure. In other words, the scope of the claims allow for
         equipment located exterior to a structure so long as the broadcast system ID information
         is able to be received within an interior of a structure.

 AT&T Case Dkt. No. 104 at p. 17.



                                                  2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 10 of 26 PageID #: 5921




         41.     Indeed, as recognized by the Court in the AT&T Case, “[t]he specification

  discloses that one advantage of the disclosed system is that ‘the user can safely make a call by

  automatically providing the roaming service for changing a communication path from the indoor

  network to the outdoor wireless internet network.’” See AT&T Case Dkt. No. 104 at p. 13, citing

  the ’728 Patent at 14:62–65. The specification is clear that the “indoor network” is a network that

  broadcasts system ID information able to be received within an interior of a structure. Id. A

  POSITA would understand that the “indoor network” is the network that broadcasts system ID

  information able to be received within an interior of a structure. See, e.g., ’728 Patent at 13:41–

  43 (“Then, if the user moves outdoors, the PDA 10 cannot receive the indoor system ID

  information broadcasted from the indoor gateway 100 (step 538).”).

         42.     As an expert in the design, development and use of wireless indoor networks, my

  industry and personal use of such networks showed me that at the time of this invention, wireless

  indoor networks and the coverage area or area where a mobile device could receive the system

  ID information extended beyond the bounderies of a home or other structure. In the design of

  such networks, these “home wireless networks” were set up with a power level such that the

  reception of the system ID information by the mobile device extended some distance beyond the

  bounderies of a home or other structure.

         43.     Mr. Rysavy opines that the “indoor network” should be “understood according to

  its plain and ordinary meaning.” Rysavy Decl. at ¶ 51. Mr. Rysavy further states that KAIFI’s

  proposed construction is “overinclusive.” Id. at ¶ 52. I disagree on both counts.

         44.     As a preliminary matter, I note that the construction of this term was disputed

  between the parties in the AT&T Case, which suggests to me that this term requires construction.

  I further note that in resolving that dispute, the Court found that the correct construction of




                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 11 of 26 PageID #: 5922




  “indoor network” is “a network that broadcasts system ID information able to be received within

  an interior of a structure.” See AT&T Case Dkt. No. 104 at p. 18.

          45.    I agree with Mr. Rysavy that a 2G and 3G network are not an indoor network.

  This is because they do not broadcast system ID information. Cellular networks are regulated

  networks in the United States in which bandwidth is allocated by entity. And as a result, they do

  not broadcast ID information as that term is used in the ’728 Patent.

          46.    Furthermore, I see no evidence to support Mr. Rysavy’s opinion that the “indoor

  network” must “be one with a shorter broadcasting range that is meant for indoor structures.” An

  example will suffice. The range of an 802.11 wireless base station connected to ADSL can be

  about 50-500 meters. See, e.g., Exhibit B Netgear 2001 MA101 Data Sheet. This is an example

  of an indoor network in the ’728 Patent. It is hard to describe this as a “shorter” broadcasting

  area.

                  Further, the home gateway (hereinafter, referred to as “HG”) is a core
          apparatus for home information technology that connects a wireless/wire access
          network (subscriber network) with a home (indoor) network. In other words, it is
          an apparatus for interconnecting indoor network equipments, such as the
          Bluetooth and a home PNA (Phoneline Networking Alliance) which connects two
          or more terminals installed indoor with the wire/wireless communication network,
          with a subscriber network using an ADSL, a CATV network and the like.

                 The home gateway provides sharing of indoor resources; various
          additional services such as entertainment, education, medical examination, and
          home shopping using a network; remote automatic control using a portable
          information terminal; home security function, and the like, in addition to a super-
          high speed internet service and a real-time multimedia service.

                 Therefore, the indoor connection network of the present invention allows a
          communication equipment of a user moving indoors to be connected with the
          indoor gateway through the indoor wireless connection module, and allows the
          indoor gateway to be responsible for connection with the internet network.

  ’728 Patent at 6:6-28.

          47.    Accordingly, it is my opinion that a POSITA would have understood “indoor



                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 12 of 26 PageID #: 5923




  network” to mean “a network that broadcasts system ID information able to be received within

  an interior of a structure.”

          B.      “location register that stores location information of the data communication
                  terminal received through the indoor network or outdoor wireless internet
                  network”

          48.     I understand KAIFI contends that the term “location register” should be construed

  as “register that records the location of the data communication terminal,” but that the remainder

  of this term, “…that stores location information of the data communication terminal received

  through the indoor network or outdoor wireless internet network,” needs no additional

  construction.

          49.     I understand that Dr. Kelley opined that the proper construction for the term

  “location register” was “a register that records the location of the data communication terminal”

  and that he did not offer an opinion on the remainder of this term. See AT&T Case, Dkt. No. 62-

  10, Kelley Decl. at ¶¶ 183-204.

          50.     I understand that the Court previously construed the term “location register” to

  mean “register that records the location of the data communication terminal.” See AT&T Case

  Dkt. No. 104 at p. 42.

          51.     I understand that Defendants contend that this term should be be construed as

  “location register external to the data communication terminal that stores location information of

  the data communication terminal received through the indoor network or outdoor wireless

  internet network.”

          52.     In my opinion, consistent with the assessment of the Court in the AT&T Case, the

  correct understanding that a POSITA would have of this term as used in the ʼ728 Patent is a

  “register that records the location of the data communication terminal.” In particilar, I disagree

  with Defendants’ construction to the extent that it requires the location register be external to the

                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 13 of 26 PageID #: 5924




  data communication ternmial.

         53.     It is my further opinion that, upon my review of the specification, the remainder

  of the language identied by Defendants, “…that stores location information of the data

  communication terminal received through the indoor network or outdoor wireless internet

  network,” does not need any additional construction.

         54.     In particular, I see no evidence suggesting that the location register is required to

  be located “external” to the data communication terminal. Claim 1 itself does not specify which

  components of the system must be housed in the same physical device, but rather leaves open the

  possibility that one or more subparts of the system can be implemented as separate infrastructure

  elements or grouped together into one or more physical units.

         55.     At the time of the ’728 Patent, the concept of distributed storage of data, as well

  as the distribution of network functions, across multiple physical locations was well known. One

  example of this is the OSI model of communication. See, e.g., Exhibit C “Towards a flexible

  functional split for cloud-ran networks”, A. Maeder, M. Lalam, A. De Domenico, E.

  Pateromichelakis, D. Wubben, J. Bartelt, R. Fritzsche, and P. Rost, in 2014 European Conference

  on Networks and Communications (EuCNC), pp. 1–5, IEEE (2014). In OSI, the protocol layers

  for wirless communication may be present even if the part of the physical layer is not present.

  The 3GPP standards also describe the distribution of functions across various physical structures.

  As noted by Dr. Kelley, access point “functions can be flexibly distributed and moved to

  gateway servers. So, for example the gateway may process some or all layers of the OSI stack

  that naturally arise in the wireless data communication terminal.” See AT&T Case, Dkt. No. 62-

  10, Kelley Decl. at ¶ 255; see also, e..g, Exhibit D “Mobile Agent-Based Performance

  Management for the Virtual Home Environment,” C. Bohoris, G. Pavlou, and A. Liotta, Journal




                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 14 of 26 PageID #: 5925




  of Network and Systems Management, Vol. 11, No. 2, June 2003; Exhibit E 3GPP Technical

  Speciﬁcation 22.121 v4.0.0, The Virtual Home Environment (Release 4), October 2000.

         56.     Mr. Rysavy spends much of his declaration defending the proposition that the

  location register must be “external” to the data communcation terminal. Rysavy Decl. at ¶¶ 38-

  49. In particular, Mr. Rysavy focuses on only one embodiment shown in Figures 1, 2, and 3. Id.

  at ¶¶ 41-42. In my opinion, Mr. Rysavy is improperly restricting the claims of the ’728 Patent

  with regard to how and where the location register may be implemented.

         57.     As justification for his improper limitation, Mr. Rysavy states “it does not make

  sense that a data communication terminal receives location information about itself through the

  indoor network or outdoor wireless internet network, particularly because this is information the

  data communication terminal already has.” Rysavy Decl. at ¶ 39. Mr. Rysavy opines that the data

  communication terminal does not need to receive location information because it is already

  aware of its own location. Id. at ¶ 43. This is factually not correct. A mobile terminal such as

  those at issue in the ’728 Patent defines its location based on its interaction with other devices,

  like a base station or satellite. For example, a mobile phone will receive the system ID from a

  Wi-Fi base station which will define its location.

         58.     Mr. Rysavy also fails to recognize that the specifcation and the claims also

  encompass an implementation where the location register is wholly or partially present as part of

  the data communication terminal. As stated above, at the time of the ’728 Patent, the concept of

  distributed storage of network functions across multiple physical locations was well known. See,

  e.g., Exhibit F, M. Duser, E. Kozlovski, R. I. Killey, P. Bayvel, “Distributed router architecture

  for packetrouted optical networks”, Proc. 14th Working Conference on ONDM 2000, February

  2000, pp. 202-221. There is nothing present in either the asserted claims or the specification that




                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 15 of 26 PageID #: 5926




  forecloses the possibilty of the functions of the location register being distributed across more

  than one network element.

         59.     In places Mr. Rysavy appears to hold the mistaken opinion that, under KAIFI’s

  construction, the data communication terminal is coextensive with the location register. For

  example, Mr. Rysavy states:

           •   “I have not identified a single suggestion in the ’728 patent that a data

               communication terminal serves as the location register.” Rysavy Decl. at ¶ 43

               (emphassis added).

           •   “If a data communication terminal were the claimed location register (i.e., if the

               location register were not part of a service provider’s system), the system would not

               be able to provide the roaming service.” Rysavy Decl. at ¶ 44 (emphassis added).

           •   “A network design in which the data communication terminal was the location

               register would mean the network would consist of potentially thousands of

               databases with location information, which would be inefficient and unworkable.”

               Rysavy Decl. at ¶ 48 (emphassis added).

  KAIFI’s construction does not render the data communication terminal synonymous or

  coextensive with the location register. Rather, consistent with the specification, KAIFI’s

  proposed construction recognizes that the network functionality and/or data storage associated

  with the location register may be located in the same physical device as data communication

  terminal, on a separate physical device from the data communication terminal, or distributed

  between memory in the same physical device as data communication terminal and other network

  elements. Simply put, the patent is not about the physical implementation layer.

         60.     For example, the specification expressly describes that the location register can be



                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 16 of 26 PageID #: 5927




  distributed across multiple locations: “The location register 80 is the home agent HA or the

  foreign agent FA which operates in accordance with the mobile IP protocol and records a current

  location of a data communication subscriber.” ’728 Patent at 9:12-15.

         61.     A home agent and foreign agent are software programs. They can run on any

  general purpose computer. See, e.g., Exhibit G, Y. Mao, B. Knutsson, H. Lu, and J. Smith.

  DHARMA: Distributed Home Agent for Robust Mobile Access. in Proc of the IEEE Infocom

  2005 Conference, March 2005 at 1197. Mr. Rysavy references IETF RFC 2002 in his

  declaration. This document places no limits on where the home agent and foreign agent are

  located. See, e.g., Rysavy Decl., Exhibit 5, IETF RFC 2002 at 10 (“Other placements of the

  home agent relative to the mobile node’s home location MAY also be possible using other

  mechanisms for intercepting datagrams destined to the mobile node’s home address. Such

  placements are beyond the scope of this document….Other placements of the foreign agent

  relative to the mobile node MAY also be possible using other mechanisms to exchange

  datagrams between these nodes, but such placements are beyond the scope of this document.”).

         62.     Moreover, at the time of the ’728 Patent and through the present, a mobile

  communications terminal does not simply transmit its location. It must define its location with

  relation to other devices, for example, a satellite, a WiFi base station, a cellular base station. See,

  e.g., Exhibit H, Swedberg, G. “Ericsson’s Mobile Location Solution,” Ericsson Review No. 4

  (1999) (discussing determination of mobile device location by triangulation with either satellites

  or base stations); see also Exhibit I, Small, J., Smailagic, A., Siewiorek, D. “Determining User

  Location For Context Aware Computing Through the Use of a Wireless LAN Infrastructure”

  Project Aura Report (2000) at http://www.cs.cmu.edu/~aura/docdir/small00.pdf. I am not aware

  of any mobile terminal that has ever been produced that can simply report on its location. The




                                                     2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 17 of 26 PageID #: 5928




  idea that a terminal is simply going to transmit location information and have no role in storing

  that information has no connection to any known mobile terminal.

            63.   In fact, rather than not “making sense,” as Mr. Rysavy states, having a location

  register located internal to the data communication terminal might result in certain benefits. For

  example, it might allow for a faster authentication process which would provide a faster

  switching mechanism. For example, if a previous locational area information or indoor system

  ID information had been stored in a location register located internal to the data communication

  terminal, this might reduce the number of required actions prior to implementing a switching

  action.

            64.   Finally, I disagee with Mr. Rysavy’s opinion that a POSITA would understand

  that the location register is limited to a “centralized database.” Rysavy Decl. at ¶ 45. That may be

  one implementation, but a POSITA would understand that it is not the only way to implement a

  location register in general, and certainly not a limitation on the specific location register

  disclosed in and claimed by the ’728 Patent.

            65.   Accordingly, it is my opinion that a POSITA would have understood “location

  register” to mean a “register that records the location of the data communication terminal,” but

  that the remainder of this term, “…that stores location information of the data communication

  terminal received through the indoor network or outdoor wireless internet network,” should be

  given its plain and ordinary meaning to a POSITA.

            C.    “registered indoor system ID information”

            66.   I understand KAIFI contends that the term “registered indoor system ID

  information” should be construed as “indoor system ID information for which the data

  communication terminal has been granted access.”

            67.   I understand that Dr. Kelley opined that the proper construction for the term

                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 18 of 26 PageID #: 5929




  “registered indoor system ID information” was an “indoor system ID information for which the

  data communication terminal has been granted access.” See AT&T Case, Dkt. No. 62-10, Kelley

  Decl. at ¶¶ 122-141.

         68.    I understand that the Court previously construed the term “registered indoor

  system ID information” to mean “indoor system ID information for which the data

  communication terminal has been granted access” See AT&T Case, Dkt. No. 104 at p. 7.

         69.    I understand that Defendants contend that this term needs no additional

  construction beyond the construction of “indoor system ID information.”

         70.    In my opinion, consistent with the assessment of the Court in the AT&T Case, a

  POSITA would understand this term as used in the ʼ728 Patent to mean “indoor system ID

  information for which the data communication terminal has been granted access.”

         71.    The specification describes registered indoor system ID information in the

  following exemplary sections:

        •       “Accordingly, according to an aspect of the present invention for achieving the
                above objects, there is an optimal internet network connecting and roaming
                system providing internet communication service to a data communication
                terminal of a user moving indoors or outdoors, being characterized in that, the
                data communication terminal includes an indoor wireless connection module
                and stores registered indoor system ID information, so that the data
                communication terminal may be connected with the indoor network if the
                registered indoor system ID information is received and may be connected
                with the outdoor wireless internet network if the registered indoor system ID
                information is not received; the indoor gateway includes an indoor wireless
                connection module therein, broadcasts the indoor system ID information, makes
                wireless communications with the data communication terminal through the
                indoor wireless connection module, and is connected with the internet network via
                a wire; the location register stores location information of the data communication
                terminal received through the indoor network or outdoor wireless internet
                network; and the router determines the location of the data communication
                terminal stored in the location register and provides roaming of voice/data signals
                transfered to the user by selecting one of the indoor and the outdoor networks in
                accordance with the determined location of the data communication terminal.”
                ʼ728 Patent at 3:23-47 (emphasis added).


                                                 2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 19 of 26 PageID #: 5930




        •        “When the user turns on the PDA 10 outdoors, the PDA 10 is initialized and is
                 supplied with electric power (step S10). Then, the PDA 10 confirms as to whether
                 the indoor system ID information is received. If it is determined that the
                 registered system ID information of the indoor network is not received, the
                 PDA 10 is set in an outdoor communication mode. Thus, the user can
                 communicate with a remote recipient through the outdoor wireless LAN network,
                 the internet, the VoIP gateway 60, and the PSTN 70. That is, if the PDA 10
                 cannot receive the registered system ID information of the indoor network, the
                 PDA 10 registers the location thereof into the location register 80 based on the
                 mobile IP message through the path constructed by the antenna 32, the access
                 point 22, and the routers 41, 42, 40 after going through authentication by the
                 location register 80.” ʼ728 Patent at 9:38-53 (emphasis added); see also ʼ728
                 Patent, at Abstract, 1:1–67, 2:18–26, 2:41–51, 3:5–4:24, 4:64–5:12, 5:66–6:15,
                 6:29–8:26, 8:46–12:45, 12:46–13:15, 13:41–14:48, 14:56–67, Figures, Claims.

        •        “The present invention includes a location register for storing location
                 information transmitted from the wireless internet terminal in order to confirm as
                 to whether the user of the wireless internet terminal is located indoors or outdoors.
                 The present invention can switch network paths to provide the roaming service in
                 accordance with the location information stored in the location register.” ʼ728
                 Patent at 3:9-16.

        •        “The location register 80 confirms from the registration data that the location
                 of the user has changed from the outdoors to the indoors.” ʼ728 Patent at
                 11:48-51 (emphasis added).

        •        “If the PDA 10 has gone through the authentication of location registration, the
                 PDA 10 switches its own mode from the outdoor data communication mode to the
                 Bluetooth mode (step S24). [¶] Then, the PDA 10 is connected with the indoor
                 network in accordance with the indoor system ID information and makes wireless
                 communications with the indoor gateway 100 through the Bluetooth modules A,
                 C (step S25).” ʼ728 Patent at 11:51-55.

         72.     As seen above, in one example shown in the specification, it is the registration

  data that allows the location register to determine a change in the user’s location. As Dr. Kelley

  explains: “If the indoor system ID information has been ‘registered,’ that indoor system ID

  information can be used to allow the data communication terminal to connect with the indoor

  network that is uniquely identif[ed] by that indoor system ID information. In other words, the

  specification provides that by using ‘registered” or “registration’ information, the data

  communication terminal can be permitted to access to a particular network.” See AT&T Case,



                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 20 of 26 PageID #: 5931




  Dkt. No. 62-10, Kelley Decl. at ¶ 127. The construction advanced by KAIFI makes clear that

  “registration data” means data reflecting the fact that the data communication termnial has been

  granted access to the indoor network.

            73.   Mr. Rysavy does not offer an opinion that KAIFI’s proposed construction of

  “registered indoor system ID information” is technically incorrect based on his review of the

  intrisic evidence. Rather, Mr. Rysavy’s opinion is that providing a construction for this term,

  which includes the word “registered,” would be confusing to the jury. Rysavy Decl. at ¶ 55. Mr.

  Rysavy opines that because “registered” is a word that is readly understood by a jury, a

  construction of this term is unnecessary. Id. at ¶¶ 57-58.

            74.   I disagee. The fact that a word like “registered” might be a word that the jury has

  an understanding of based on everyday usage does not mean that a construction of the term in the

  context of the ’728 Patent is not needed. On the contrary, although the average person may be

  familiar with registering to vote or registering for classes, unless they are qualified as a POSITA,

  they are likely to be unfamiliar with the specific process of registering system ID information in

  the context of roaming between heterogenous wireless networks. I am not an attorney, nor have I

  been retained to opine on the capabilities of the potential jury in this case. However, the fact that

  the parties in the AT&T Case were in agreement that this term needed construction suggests to

  me a concern that a jury may need additional clarification on this term. In my opinion, including

  the language “for which the data communication terminal has been granted access” in the

  construction for this term accurately reflects the understanding of a POSITA and clearly states

  what it means for the indoor system ID information to be registered in the context of the ’728

  Patent.

            75.   The specification describes “registered indoor system ID information:”




                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 21 of 26 PageID #: 5932




         Accordingly, according to an aspect of the present invention for achieving the above
         objects, there is an optimal internet network connecting and roaming system providing
         internet communication service to a data communication terminal of a user moving
         indoors or outdoors, being characterized in that, the data communication terminal
         includes an indoor wireless connection module and stores registered indoor system
         ID information, so that the data communication terminal may be connected with the
         indoor network if the registered indoor system ID information is received and may
         be connected with the outdoor wireless internet network if the registered indoor
         system ID information is not received; the indoor gateway includes an indoor wireless
         connection module therein, broadcasts the indoor system ID information, makes wireless
         communications with the data communication terminal through the indoor wireless
         connection module, and is connected with the internet network via a wire; the location
         register stores location information of the data communication terminal received through
         the indoor network or outdoor wireless internet network; and the router determines the
         location of the data communication terminal stored in the location register and provides
         roaming of voice/data signals transferred to the user by selecting one of the indoor and
         the outdoor networks in 14 accordance with the determined location of the data
         communication terminal.

  ʼ728 Patent at 3:23-47 (emphasis added).

         76.     As seen above, in one example shown in the specification, it is the registration

  data that allows the location register to determine a change in the user’s location. As Dr. Kelley

  explains: “[i]f the indoor system ID information has been ‘registered,’ that indoor system ID

  information can be used to allow the data communication terminal to connect with the indoor

  network that is uniquely identif[ed] by that indoor system ID information. In other words, the

  specification provides that by using ‘registered” or “registration’ information, the data 15

  communication terminal can be permitted to access to a particular network.” See, e.g., AT&T

  Case, Dkt. No. 62-10, Kelley Decl. at ¶ 127. The construction advanced by KAIFI makes clear

  that “registration data” means data reflecting the fact that the data communication terminal has

  been granted access to the indoor network.

         77.     Accordingly, it is my opinion that a POSITA would have understood “registered

  indoor system ID information” to mean “indoor system ID information for which the data

  communication terminal has been granted access.”



                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 22 of 26 PageID #: 5933




         D.      “location information of the data communication terminal received through
                 the indoor network” / “location information of the data communication
                 terminal received through . . . the outdoor wireless internet network”

         78.     I understand KAIFI contends that the term “location information” should be

  construed as “information on a locational area or indoor system ID information or both,” but that

  the remainder of these terms, “…of the data communication terminal received through the indoor

  network” and “…of the data communication terminal received through . . . the outdoor wireless

  internet network,” should be given their plain and ordinary meaning to a POSITA.

         79.     I understand that Dr. Kelley opined that the proper construction for the term

  “location information” was “information on a locational area or indoor system ID information or

  both” and that he did not offer an opinion on the remainder of this term. See AT&T Case, Dkt.

  No. 62-10, Kelley Decl. at ¶¶ 205-228.

         80.     I understand that the Court previously construed the term “location information”

  to mean “information on a locational area or indoor system ID information or both.” See AT&T

  Case Dkt. No. 104 at p. 42.

         81.     I understand that Defendants contend that “location information of the data

  communication terminal received through the indoor network” should be be construed as “indoor

  system ID information.” I further understand that Defendants contend that “location information

  of the data communication terminal received through . . . the outdoor wireless internet network”

  should be be construed as “locational area.”

         82.     In my opinion, consistent with the assessment of the Court in the AT&T Case, the

  correct understanding that a POSITA would have of this term as used in the ʼ728 Patent is

  “information on a locational area or indoor system ID information or both.”

         83.     It is my further opinion that the remainder of the language identified by

  Defendants, “…of the data communication terminal received through the indoor network” and

                                                  2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 23 of 26 PageID #: 5934




  “…of the data communication terminal received through . . . the outdoor wireless internet

  network” do not need construction.

         84.     Defendants’ proposed constructions improperly limit “location information” to

  “indoor system ID information” in one context and “locational area” in another. Neither

  limitation is warranted in light of the disclosures in the specification. Defendants proposed

  constructions are essentially the same as the construction proposed by the Defendants in the

  AT&T Case, which the Court rejected: “information on a locational area when the data

  communication terminal is located outdoors, and indoor system ID information when the

  terminal is located indoors.” See AT&T Case Dkt. No. 104 at p. 34.

         85.     Defendants’ proposed constructions are likely based on the following example

  provided in the specification: “The location information stored in the location register 80 is

  information on a locational area when the data communication terminal is located outdoors. On

  the other hand, when the terminal is located indoors, it is indoor system ID information.” ’728

  Patent at 9:16-21. However, Defendants proposed construction is improperly limiting and

  excludes the embodiment in which both indoor system ID information and locational area are

  both stored.

         86.     As the specification states, “Preferably, the indoor location stored in the location

  register includes the indoor system ID.” ʼ728 Patent at 4:23-24. A POSITA would understand

  that this embodiment may store both the locational area and indoor system ID information. As a

  practical matter, this means that for any data communication terminal that is located “indoors,”

  the location information may include the the locational area in additional to the indoor system ID

  information. I agree with Dr. Kelley’s analysis on this point:

         …a preferred embodiment may store both “indoor location”—that is, the “locational
         area” of the data communication terminal—and indoor system ID information. As a


                                                   2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 24 of 26 PageID #: 5935




         practical matter, this means that for any data communication terminal that is located
         “indoors,” the location information may include the the locational area in additional to
         the indoor system ID information. This of course makes sense. For the connection state of
         an “indoor network,” the connectivity protocol relies on the indoor system ID
         information. However, this does not foreclose or prevent additional information on the
         locational area. As I have discussed previously, while the two networks are not required
         to be geographically mutually exclusive (they may overlap in region), that does not mean
         that the region covered by, for example, the indoor network, is ambiguous. In fact, the
         locational area of the indoor network would usually be a known quantity. Nothing in the
         ʼ728 Patent specifies that “location information” may comprise only locational area
         information when the terminal is outdoors, and only indoor system ID information when
         the terminal is indoors.

  See AT&T Case, Dkt. No. 62-10, Kelley Decl. at ¶¶ 209-210.

         87.     I have seen no evidence in the specification suggesting that “locational area” and

  “indoor system ID information” must always be mutually exclusive. The specification’s

  discussion of “location information” shows that it can be locational area, indoor system ID

  information, or both.

         88.     During the authentication process and before a switching action occurs, different

  types of location information could be stored in different registers and it is possible to have the

  locational area information as well as the system indoor ID information in the same register.

         89.     Mr. Rysavy opines that “[w]hile the “location information” can be both locational

  area and indoor system ID information, the ’728 patent requires specific location information in

  specific situations.” Rysavy Decl. at ¶ 33. Mr. Rysavy further opines that location information

  can only be locational area when the data communication terminal is located outdoors and can

  only be indoor system ID information when the terminal is located indoors. Id. at ¶¶ 34-37.

         90.     In my opinion, Mr. Rysavy is inappropriately limiting the scope of the asserted

  claims. As explained above, the specification contemplates that, in certain situations, indoor

  system ID information and locational area are both stored. See, e.g., ʼ728 Patent at 4:23-24.

         91.     Mr. Rysavy opines that T-Mobile’s limiting construction is “necessary for the



                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 25 of 26 PageID #: 5936




  invention of the ’728 patent to operate as intended.” Rysavy Decl. at ¶ 36. I disagree. I have seen

  no evidence in the specification suggesting that “locational area” and “indoor system ID

  information” must always be mutually exclusive. The specification’s discussion of “location

  information” shows that it can be locational area, indoor system ID information, or both. During

  the authentication process and before a switching action occurs, different types of location

  information could be stored in different registers and it is possible to have the locational area

  information as well as the system indoor ID information in the same register. Having different

  types of location information stored in different registers might allow for a faster authentication

  process which would provide a faster switching mechanism. For example, if a previous

  locational area or indoor system ID information had been authenticated, having the locational

  area information as well as the system. Contrary to Mr. Rysavy’s statement, in this embodiment

  the invention of the ’728 Patent will still function normally.

         92.     Accordingly, it is my opinion that a POSITA would have understood “location

  information” to mean “information on a locational area or indoor system ID information or

  both,” but that the remainder of these terms, “…of the data communication terminal received

  through the indoor network” and “…of the data communication terminal received through . . .

  the outdoor wireless internet network,” should be given its plain and ordinary meaning to a

  POSITA.

  //

  //

  //

  //

  //




                                                    2
Case 2:20-cv-00281-JRG Document 135-9 Filed 04/21/21 Page 26 of 26 PageID #: 5937




        I declare under penalty of perjury that the foregoing is true and correct.



        Executed this 21st day of April, 2021 at San Jose, California.



                                                      ______________________________

                                                              Thomas Blackburn




                                                  2
